The plaintiff in error, hereinafter called defendant, was convicted in the county court of Oklahoma county on a charge of having the unlawful possession of whisky, and was sentenced in the county jail for a term of 45 days.
The judgment was rendered in April, 1928, and the appeal was lodged in this court in August, 1928. No briefs in support of the appeal have been filed. The evidence discloses that at the time charged certain officers searched the premises of defendant and found a still and some 30 gallons of whisky. Defendant did not take the stand and offered no evidence. No reversible error appears in the record.
The case is affirmed. *Page 347